NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 13-2239
                                  _____________

                               LACY J. GOGGANS,
                                        Appellant

                                         v.

                         UNITED STATES OF AMERICA
                               ______________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                       (D.C. Civ. Action No. 3-11-cv-06776)
                    District Judge: Honorable Anne E. Thompson
                                    ______________

                              Argued September 9, 2014
                                  ______________

      Before: RENDELL, GREENAWAY, JR. and SLOVITER, Circuit Judges.

                         (Opinion Filed: October 27, 2014)


Carolyn E. Isaac, Esq. [ARGUED]
Stuart T. Steinberg, Esq.
Dechert
2929 Arch Street
18th Floor, Cira Centre
Philadelphia, PA 19104

      Counsel for Appellant
Mark E. Coyne, Esq.
Office of United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102

Glenn J. Moramarco, Esq. [ARGUED]
Office of United States Attorney
Camden Federal Building & Courthouse
401 Market Street
Camden, NJ 08101

       Counsel for Appellee
                                      ______________

                                         OPINION
                                      ______________


GREENAWAY, JR., Circuit Judge.

       In his motion filed pursuant to 28 U.S.C. § 2255, Lacy J. Goggans (“Goggans”)

sought relief on multiple grounds, all of which were denied by the District Court. This

Court granted a certificate of appealability on two related questions: “(1) whether trial

counsel was ineffective for failing to object to the District Court’s failure to submit [the

conspiracy count] on special interrogatories or, in the alternative, for failing to request

submission on special interrogatories, and (2) whether counsel was ineffective for failing

to raise these same claims on appeal.” (J.A. 28.) For the reasons set forth below, we will

affirm the District Court’s order.

                                 I.     Background Facts

       We write primarily for the benefit of the parties and recount only the essential

                                              2
facts.

         Lacy Goggans, along with co-defendants Ronald Blackwell, Trenell Coleman, and

Ryan Washington, were indicted for various offenses relating to nine violent bank

robberies and the attempted robbery of a tenth bank. Goggans was convicted of

conspiracy to commit bank robbery; attempted bank robbery; two counts of using and

carrying a firearm during and in relation to a crime of violence; and one count of being a

felon-in-possession. On direct appeal, a panel of this Court affirmed his conviction and

the two mandatory 18 U.S.C. § 924(c) sentencing enhancements, but remanded for

resentencing pursuant to United States v. Booker, 543 U.S. 220 (2005). United States v.

Goggans, 257 F. App’x 515, 517-18 (3d Cir. 2007). After resentencing, we affirmed his

judgment of conviction. United States v. Goggans, 386 F. App’x 171, 174 (3d Cir.

2010).

         Goggans filed a motion pursuant to 28 U.S.C. § 2255, raising various issues. The

District Court denied the motion and declined to issue a certificate of appealability. A

motions panel of this Court granted a certificate of appealability on the two related claims

of ineffective assistance of counsel. 1

                       II.    Jurisdiction and Standard of Review

         1
        In his opening brief, Goggans raises a question as to the sufficiency of the
evidence and claims that “the District Court committed a fundamental error of law by
improperly sentencing Goggans twice under § 924(c).” (Br. for Pet’r-Appellant 31.)
Since these issues are beyond the scope of the certificate of appealability, we may not
consider them. Villot v. Varner, 373 F.3d 327, 337 n.13 (3d Cir. 2004); see also 28
U.S.C. § 2253(c)(3); 3d Cir. L.A.R. 22.1 (2011).

                                             3
       The District Court had jurisdiction under 28 U.S.C. § 2255. We have jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253. “In a federal habeas corpus proceeding, we

exercise plenary review of the [D]istrict [C]ourt’s legal conclusions and apply a clearly

erroneous standard to the court’s factual findings. We review the District Court’s denial

of an evidentiary hearing in a habeas case for abuse of discretion.” United States v. Lilly,

536 F.3d 190, 195 (3d Cir. 2008) (internal citations and quotation marks omitted).

                                      III.   Analysis

       Goggans argues that his counsel provided ineffective assistance by failing to

request that the District Court submit to the jury special interrogatories on the conspiracy

count. His second claim alleges that appellate counsel was ineffective for failing to raise

this claim on direct appeal. According to Goggans, special interrogatories were needed

to determine whether he had conspired to commit the completed robberies, the attempted

robbery, or both.

       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-part test to evaluate ineffective assistance of counsel claims. The first part of the

Strickland test “requires [a] showing that counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.

at 687. The second part specifies that “[t]he defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. “‘The purpose of the
                                              4
Sixth Amendment guarantee of counsel is to ensure that a defendant has the assistance

necessary to justify reliance on the outcome of the proceeding.’” Marshall v. Hendricks,

307 F.3d 36, 107 (3d Cir. 2002) (quoting Strickland, 466 U.S. at 691-92). “Because

under Strickland either prong can be dispositive, if we can conclude that there is no

prejudice — i.e., that even if counsel had not failed in the ways alleged, there is no

reasonable probability that the outcome would be different — our analysis would be at an

end.” Id.

       On direct appeal Goggans argued that the criminal course of conduct included in

the conspiracy count and the attempted robbery count “were not only continuous but

involve[d] the same attempted bank robbery.” (J.A. 1073). According to Goggans,

“[a]ppellant’s second conviction under § 924(c)(1) . . . involve[d] the same predicate

offense included under the first conviction under § 924(c)(1) . . . and, thus, should be

vacated.” (Id. at 1074).

       This Court has already reviewed the issue presented here and affirmed the two

§ 924 convictions and sentences. As a result, we can find no prejudice resulting from

either trial counsel’s or appellate counsel’s performance.

                                    IV.     Conclusion

       We conclude that Goggans failed to demonstrate ineffective assistance of counsel.

We therefore will affirm the District Court’s order.




                                              5